Barclays Commercial Mortgage Securities LLC 745 Seventh Avenue New York, New York 10019 (212) 412-4000 May 31, 2012 Katherine Hsu Office Chief Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, DC 20549 Re: Barclays Commercial Mortgage Securities LLC Registration on Form S-3 File No. 333-179413 Dear Ms. Hsu: In accordance with Rule 461 under the Securities Act of 1933, as amended, Barclays Commercial Mortgage Securities LLC (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 12:00 p.m., Washington, D.C. time, on June 5, 2012 or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. BCMS SHELF ACCELERATION REQUEST Very truly yours, BARCLAYS COMMERCIAL MORTGAGE SECURITIES LLC By: /s/Larry Kravetz Name: Larry Kravetz Title: President and Director (principal executive officer) cc: Anna Glick, Esq. Cadwalader, Wickersham & Taft LLP BCMS SHELF Acceleration Request
